DETAILED ACTION
This Office Action is in response to Applicant’s application 17/068,837 filed on October 13, 2020 in which claims 1 to 9 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings submitted on October 13, 3030 have been reviewed and accepted by the Examiner.
Information Disclosure Statement
The Information Disclosure Statement (IDS), filed on January 6, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosed therein has been considered by the Examiner.
Priority
Receipt is acknowledged of paper submitted under 35 U.S.C. 119(a)-(d) or under 35 U.S.C. 120, 121, 365(c), or 386(c) which has been placed of record in the file.
Notation
References to patents will be in the form of [C:L] where C is the column number and L is the line number.  References to pre-grant patent publications will be to the paragraph number in the form of [xxxx].
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
During examination, a claim must be given its broadest reasonable interpretation consistent with the specification as it would be interpreted by one of ordinary skill in the art.  76 Fed. Reg. 7164 (February 9, 2011).  During examination, after applying the broadest reasonable interpretation to the claim, if the metes and bounds of the claimed invention are not clear, the claim is indefinite and should be rejected. Id. at 7165.  When a term of degree is used in the claim, the examiner should determine whether the specification provides some standard for measuring that degree. Id. at 7165.  If the specification does not provide some standard for measuring that degree, a determination must be made as to whether one of ordinary skill in the art could nevertheless ascertain the scope of the claim (e.g., a standard that is recognized in the art for measuring the meaning of the term of degree).  Id. at 7165.
Regarding claim 1 Applicant recites “thin glass sheet; for which the specification does not provide a standard for measuring ‘thin’.  Examiner also notes Applicant drawings are exaggerated for clarity and thus no standard is embodied in the drawings.  Furthermore, a person of ordinary skill in the art could not ascertain the scope of the claim as 'thin’ have no recognized standard in the display art.  Accordingly, Examiner determines that those skilled in the art would not understand what is claimed when the claim is read in light of the specification and claim 1 is indefinite pursuant to requirements and examination guidelines for 35 U.S.C. 112(b).
Claims 2-9 depend directly or indirectly on claim 1 and are likewise defective.
Regarding claim 5 which recites alpha phase and beta phase, of a glass deformation line, Examiner understand that alpha phase and beta phase relate to the structural characteristics of the glass or other material and that a cutting line does not possess a ‘phase’.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The enablement clause of section 112 requires that the specification teach those in the art to make and use the invention without undue experimentation.  Factors to be considered in determining whether a disclosure would require undue experimentation include;  (1) the breadth of the claims, (2) the nature of the invention, (3) the state of the prior art, (4) level of one of ordinary skill, (5) the level of predictability in the art, (6) the amount of direction or guidance provided by the inventor, (7) the existence of working  examples, (8) the quantity of experimentation necessary based upon the content of the disclosure. In re Wands, 858 F.2d 731, 737, (Fed. Cir. 1988).  The question is that when taken as a whole whether undue experimentation would have been necessary before one of ordinary skill in the art, using the guidance supplied Applicant's disclosure, could have made/used the claimed invention.  In the instance case, Examiner concludes that undue experimentation would be necessary based upon the following;
Regarding claim 5 which recites the glass deformation line is changed from an alpha phase to a beta phase’, Examiner notes the following;
The breadth of the claims is large in so far as the claims 4 and 1 are directed to a method of manufacture but do not recite any specific materials, rather the steps are recited in generic language, e.g., glass sheet, protective layer, polymer layer, etc.
The nature of the invention is directed to improvements in hermiticity of a display substrate using a ‘thin glass sheet’ formed on a polymer layer.  Thus the nature and identity of the thin glass sheet and the polymer are critical to the nature of the invention.
The state of the prior art is poor.  Examiner finds no specific reference to ‘thin glass sheet’ in the art.  Furthermore, it appears that Applicant is using a glass with initial crystal structure.  Yet glasses are generally non-crystalline.
The level of one with ordinary skill is a materials or process engineer in a HVM OLED display function or an OLED display R&D function.
The guidance provided by the inventor is non-existent.  Crucially and perhaps dispositive, the specification does not recite any composition or trade name for the ‘thin glass sheet’.  Examiner is unaware of any class of glass that is defined by alpha phase and beta phase.  Nor has Applicant provided any discussion of what glass structure results in an alpha phase or beta phase, nor crucially at what temperature the phase transition occurs.  Examiner notes that the phase transition will occur when the material is at a specific or defined range of temperatures for a specific or range of times.  That is to say the phase transition will not be infinitely fast.  Applicant provides no guidance on the temperature or duration required to realize a phase transition from alpha to beta.
The existence of working samples is not of record.
Because the claim imputes a very specific material that undergoes a phase transition, because the phase transitions are described generally, because the conditions of the phase transition will turn on the dynamics between heating cooling and related kinetics of the phase transition, because Applicant has not given any guidance on the nature of the glass, or it thermodynamic and thermomechanical properties, because Applicant has provided no definition for alpha or beta, because glass vendor’s do not specify alpha and beta phases for a generic glass, Examiner concludes that undue experimentation is required to make and use the invention of claim 5. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2019/0333425 (Yasuda) and U.S. 2016/0118448 (Epstein).
Regarding claim 1 Yasuda discloses at Figure 4A-4D, 5A-5C and at [0013-0020], method of manufacturing a flexible OLED module, comprising: 
a polymer layer formation step in which a polymer layer, 3 [0050-51] / 102 [0014-17] / 3a [0092], is formed on one surface of a base substrate, 101 [0014, 
    PNG
    media_image1.png
    652
    476
    media_image1.png
    Greyscale
52, 91]; 

    PNG
    media_image2.png
    657
    512
    media_image2.png
    Greyscale
moisture proof layer formation step in which a moisture proof layer, 103 [0092], is formed on one surface of the polymer layer; 
an OLED element formation step in which multiple OLED elements, 105R, 105G, 105B [0015], are formed on one surface of the moisture proof layer, 103; 
a protective layer formation step in which a protective layer, 106 [0014], is formed on one surface of the moisture proof layer to cover the OLED elements, as shown; 
a separation step, [0093], in which the base substrate is separated from the polymer layer by irradiating a boundary between the base substrate and the polymer layer with laser beams, described as laser light; and 
a singulation step, [0094], in which the moisture proof layer and the protective layer are cut to provide multiple unit OLED modules each comprising the OLED element, as shown.
Yasuda does not explicitly teach the moisture proof laser is a thin glass sheet.
Epstein is directed to OLED displays.  At [0045], Epstein teaches that typically a glass sheet is used to protect the moisture and oxygen sensitive OLED.
Taken as a whole the prior art is directed to OLED devices.  Yasuda teaches that a moisture proof layer is disposed on a PI layer and Epstein teaches that a glass sheet is typically used to moisture prove sensitive OLEDs.
Accordingly it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the method of claim 1 where a thin glass sheet is substituted for a moisture proof layer because Epstein teaches that glass sheets are typically used to provide a moisture proof layer and because the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007), see MPEP 2144.
Regarding claim 2 which depends upon claim 1, Yasuda teaches, in the polymer layer formation step, the polymer layer is formed in a region excluding a cutting-scheduled line along which cutting will be performed in the singulation step, i.e. a slit coater as described at [0052] and where at Figure 4D, Yasuda teaches that the polymer layer does not extend beyond the cutting line.
Regarding claim 8 which depends upon claim 1, Yasuda teaches the moisture proof layer has a thickness greater than 0 microns and Epstein teaches the glass sheet has a thickness greater than 0 microns.
Accordingly it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 1 wherein thin glass sheet has a thickness of greater than 0 μm to 100 μm because in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  In re Woodruff, 919 F.2d 1575 (Fed. Cir. 1990).  See MPEP 2144.05.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yasuda, Epstein and U.S. 2021/0376302 (Tanaka).
Regarding claim 9 which depends upon claim 1, Yasuda does not teach: a sacrificial layer formation step in which a sacrificial layer is formed on one surface of the base substrate such that the polymer layer is formed on one surface of the sacrificial layer, before the polymer layer formation step, wherein, in the separation step, the base substrate is separated from the polymer layer through separation of the sacrificial layer by laser lift-off (LLO).
Tanka is directed to methods of making OLEDs modules using LLO.  At [0135] and [0138-
    PNG
    media_image3.png
    279
    563
    media_image3.png
    Greyscale
139], Tanaka teaches:
[0135] In the present embodiment, the plastic film 30 is a polyimide film having a thickness of, for example, not less than 5 μm and not more than 100 μm. The polyimide film can be formed from a polyamide acid, which is a precursor of polyimide, or a polyimide solution. The polyimide film may be formed by forming a polyamide acid film on the surface of the glass base 10 and then thermally imidizing the polyamide acid film. Alternatively, the polyimide film may be formed by forming, on the surface of the glass base 10, a film from a polyimide solution which is prepared by melting a polyimide or dissolving a polyimide in an organic solvent. The polyimide solution can be obtained by dissolving a known polyimide in an arbitrary organic solvent. The polyimide solution is applied to the surface 30s of the glass base 10 and then dried, whereby a polyimide film can be formed. 
[0137] The plastic film 30 may be a film which is made of a synthetic resin other than polyimide. Note that, however, in the embodiment of the present disclosure, the process of forming a thin film transistor includes a heat treatment at, for example, not less than 350° C., and therefore, the plastic film 30 is made of a material which will not be deteriorated by this heat treatment.
[0138] The plastic film 30 may be a multilayer structure including a plurality of synthetic resin layers. In one form of the present embodiment, in delaminating a flexible display structure from the glass base 10, laser lift-off is carried out such that the plastic film 30 is irradiated with ultraviolet laser light transmitted through the glass base 10. A part of the plastic film 30 at the interface with the glass base 10 needs to absorb the ultraviolet laser light and decompose (disappear). Alternatively, for example, a sacrificial layer which is to absorb laser light of a certain wavelength band and produce a gas may be provided between the glass base 10 and the plastic film 30. In this case, the plastic film 30 can be easily delaminated from the glass base 10 by irradiating the sacrificial layer with the laser light. Providing the sacrificial layer also achieves the effect of suppressing generation of ashes.
Examiner understands that Tanka teaches a sacrificial layer is formed on one surface of the base substrate such that the polymer layer is formed on one surface of the sacrificial layer, before the polymer layer formation step, wherein, in the separation step, the base substrate is separated from the polymer layer through separation of the sacrificial layer by laser lift-off (LLO).  Tanaka teaches the use of the sacrificial layer results in suppression of ash.
Taken as a whole, the prior art is directed to LLO processes. Tanaka teaches a sacrificial layer suppresses ash formation when the polymer layer is separated from the substrate using a laser process.  An artisan would find it desirable to minimize ash formation because it represents a contaminant in the manufacturing process and otherwise needs to be cleaned off the surface of the polymer layer incurring additional time and expense to manufacture the display.
Accordingly it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the method of claim 1 further comprising: a sacrificial layer formation step in which a sacrificial layer is formed on one surface of the base substrate such that the polymer layer is formed on one surface of the sacrificial layer, before the polymer layer formation step, wherein, in the separation step, the base substrate is separated from the polymer layer through separation of the sacrificial layer by laser lift-off (LLO) as taught by Tanaka to suppress ash formation as taught by Tanaka and because the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Allowable Subject Matter
Claims 3-4 and 6-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 3 the prior art does not teach the method of claim 1, wherein, in the polymer layer formation step, the polymer layer is formed in a region excluding a hole region corresponding to a hole for an electronic device to be assembled to the unit OLED modules.
Regarding claim 4 the prior art does not teach the method of claim 1, further comprising: an anti-etching layer formation step in which an anti-etching layer is formed on one surface of the protective layer, after the protective layer formation step, wherein the singulation step comprises: a deformation line generation step in which a glass deformation line is generated on the thin glass sheet by irradiating a cutting-scheduled line on the thin glass sheet with an intensity of laser beams not exceeding an ablation threshold of the thin glass sheet; and an etching step in which the thin glass sheet and the protective layer are removed along the glass deformation line by removing the glass deformation line through etching with an etchant while allowing the protective layer exposed through the removed glass deformation line to be removed through etching with the etchant.
Claims 6-7 depend upon claim 4 and are allowable on that basis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the notice or references cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475. The examiner can normally be reached M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. Yara Green can be reached on (571) 272-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.E. Schoenholtz/Primary Examiner, Art Unit 2893